         Case 1:05-cr-00621-RJS Document 912 Filed 12/11/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      December 11, 2020

BY EMAIL and ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
United States District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

           Re:     United States v. Vilar and Tanaka
                   Case No. 05-CR-621 (RJS)

Dear Judge Sullivan:

                The Government respectfully submits this letter pursuant to the Court’s Order dated
October 6, 2020 (Dkt. No. 910) directing the Government to provide by December 11, 2020 an
update on the status of its discussions with the trustees (the “Trustees”) of the Amerindo Advisors
(UK) Limited Retirement Benefits Scheme (the “Benefits Scheme”) and James Stableford
regarding potential settlement of their respective claims to the assets held in the Benefits Scheme
account at JPMorgan (the “Benefits Scheme Account”), which are currently subject to forfeiture
pursuant to the Second Preliminary Order of Forfeiture as to Substitute Assets entered by the Court
on December 9, 2019 (Dkt. No. 848).

                The Government understands that the Trustees have completed their analysis of the
current state of the Benefits Scheme, including their assessment of the tax implications of a
forfeiture or distribution of the assets. The Government has conferred regarding the prospects of
settlement with counsel for the Trustees, with the administrator for the Benefits Scheme, Mr. Huw
Davies, and with counsel for Mr. Stableford, most recently over the last two days. While these
discussions have been productive, the parties have not yet been able to determine if a settlement
of this matter is possible at this time. The Government and counsel for the Trustees believe that
further discussions should clarify that question in the very near future, though the parties may need
a longer period to reach a full agreement in principle if a settlement is viable. Alternatively, if no
settlement at this time is possible, the Government would need a reasonable period, taking into
account the upcoming holidays, to confer with all current parties to the ancillary proceeding
regarding a proposal for moving the case forward to resolution.

               Accordingly, the Government would respectfully propose that the Government
report to the Court by January 15, 2020 on the results of settlement discussions with the Trustees
         Case 1:05-cr-00621-RJS Document 912 Filed 12/11/20 Page 2 of 2
                                                                                             Page 2


and Mr. Stableford, and if those discussions have failed, on a proposed schedule for the full
litigation of the pending Petitions. To the extent such a schedule is not agreed to by all parties, the
Government would also plan to report any alternative schedules requested by other parties.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                           by: /s/
                                               Alexander J. Wilson
                                               Assistant United States Attorney
                                               (212) 637-2453



cc: All counsel of record (by ECF)
    Joanna Osborne (Joanna.Osborne@EdwinCoe.com)
    Alfred Heitkonig (alfredo@ahfs.biz)
    Lauranne Christov (laurie.christov@yahoo.com)




    IT IS HEREBY ORDERED THAT that the Government shall report to the Court by
    January 15, 2020 on the results of settlement discussions with the Trustees
    and James Stableford, and if those discussions have failed, on a proposed
    schedule for the full litigation of the pending Petitions.

    SO ORDERED.
    Dated: December 11, 2020
    New York, New York

                                                    __________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
